DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 3 August 2022, with respect to the claim objection of claim 31 have been fully considered and are persuasive. Applicant has amended the typographical error. Accordingly, the claim objection of claim 31 has been withdrawn. 
Applicant’s amendments and arguments, filed 3 August 2022, with respect to Crouch rejections of claims 1-3 have been fully considered and are persuasive. Applicant argues that Crouch does not require the presence of powdered fire retardants. Accordingly, the rejection of claims 1-3 in view of Crouch has been withdrawn. 
Applicant’s amendments and arguments, filed 3 August 2022, with respect to rejections of claim 7 and its dependents based on Crouch have been fully considered and are persuasive. Crouch does not address that the fire-retardant component ha a sulfate content of less than 0.2%.  have been fully considered and are persuasive.  Accordingly, the rejection of claim 7 and its dependents in view of Crouch has been withdrawn.
Applicant’s amendments and arguments, filed 3 August 2022, with respect to rejections of claim 7 and its dependents based on Khosla have been fully considered and are persuasive. Khosla does not address that the fire-retardant component ha a sulfate content of less than 0.2%. Accordingly, the rejection of claim 7 and its dependents in view of Khosla has been withdrawn. 

Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive.
Applicant argues in regards to independent claims 4 that the composition now requires a molybdate corrosion inhibitor and an azole corrosion inhibitor both of which are taught in Khosla.
Applicant further argues that Khosla and Vandersall would not be combined for the purposes of adding a suspending agent because Khosla is drawn to MAP and DAP while Vandersall is drawn to APP compositions. This is not persuasive as both references are drawn to the same field of endeavor and Vandersall teaches that the addition of the clay reduces separation and settling and there is nothing on the record that the addition to MAP and DAP would unexpectedly change this property.
Applicant additionally argues that when water is added in Khosla it forms a fire-retardant solution and not a liquid fire retardant concentrate. However, there are no limitations in the claim regarding the amounts of water which would differentiate a concentrate from a solution.
Applicant argues in regards to independent claims 6 that the composition now requires a molybdate corrosion inhibitor and an azole corrosion inhibitor both of which are taught in Khosla.
Applicant further argues that Khosla and Vandersall would not be combined for the purposes of adding a suspending agent because Khosla is drawn to MAP and DAP while Vandersall is drawn to APP compositions. This is not persuasive as both references are drawn to the same field of endeavor and Vandersall teaches that the addition of the clay reduces separation and settling and there is nothing on the record that the addition to MAP and DAP would unexpectedly change this property.
Applicant additionally argues that when water is added in Khosla it forms a fire-retardant solution and not a liquid fire retardant concentrate. However, there are no limitations in the claim regarding the amounts of water which would differentiate a concentrate from a solution.
Regarding the double patenting rejections applicant argues that the reference patent does not teach a corrosion inhibitor system comprising a molybdate corrosion inhibitor and an azole corrosion inhibitor as well as a micronized clay. However, the independent claims in the instant application do not all require the presence of the corrosion inhibitors. Accordingly, the double patenting rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”) in view of Vandersall et al. (US Patent #6,780,991, hereinafter referred to as “Vandersall”).
As to Claim 4: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium orthophosphate (MAP) and diammonium orthophosphate (DAP) [0007]. Khosla further teaches that the composition can include a corrosion inhibitor system include anhydrous sodium molybdate [0039] and dimercaptothiadiazole [0040].
Khosla does not teach the presence of a suspending agent comprising micronized clay.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60).
As to Claim 5: Khosla and Vandersall teach the composition of claim 4 (supra). Khosla further teaches that the composition can include water [0012]. 
As to Claim 31: Khosla and Vandersall render obvious the composition of claim 4 (supra). Khosla further teaches that the composition can include water [0012]. The reference(s) do not expressly teach the composition comprises free monoammonium phosphate and free diammonium phosphate as well as complexed diammonium phosphate or monoammonium phosphate with the micronized clay. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, the micronized clays have an affinity for monoammonium phosphate and diammonium phosphate and can form a complex (Instant Specification [0056]. Therefore, the claimed effects and physical properties, i.e. that the composition comprises free monoammonium phosphate and free diammonium phosphate as well as complexed diammonium phosphate or monoammonium phosphate with the micronized clay, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 32: Khosla and Vandersall render obvious the composition of claim 5 (supra). 
Khosla and Vandersall do not teach the exact ranges of the instant claim.
However, Khosla teaches that the weight ratio of MAP to DMAP is in the range of 5 to 65% MAP to about 40 to about 95% DAP [0007]. Khosla further teaches that the composition can be mixed with water in any amount to meet the prescribed amounts by the US Department of Agriculture, Forest Service Specifications [0046-0051]. Further, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage and that it would be obvious for a person having ordinary skill in the art to adjust the amount of the micronized clays in order to optimize the properties (Col. 8, Lines 46-60). At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of each component into ranges including the claimed ranges because Khosla and Vandersall teach that these compositions make for useable fire-retardant concentrate compositions. 
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”) in view of Vandersall et al. (US Patent #6,780,991, hereinafter referred to as “Vandersall”).
As to Claim 6: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium orthophosphate (MAP) and diammonium orthophosphate (DAP) [0007]. Khosla further teaches that the composition can include water [0012]. Khosla further teaches that the composition can comprise up to 97% by weight of the ammonium phosphates which would mean less than 50% volume is water [0036]. Khosla further teaches that the composition can include a corrosion inhibitor system include anhydrous sodium molybdate [0039] and dimercaptothiadiazole [0040].
Khosla does not teach the presence of a suspending agent comprising micronized clay.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60).

Double Patenting
Claims 1-10,15-16,19-20,22-23,31-33 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,142,698. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference patent are drawn to fire retardant compositions and the reference patent also specifically recites that the composition can comprise a mixture of monoammonium phosphate and diammonium phosphate (Claim 13) as well as a suspending clay (Claim 13). These components appear in some combination in all of the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767                                                                                                                                                                                           wor